Case 1:19-cv-01554 Document 2 Filed 05/28/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MARYLAND

 

GREENBELT DIVISION

)
KAREN RANDALL. , )
)
Plaintiff, )
)

Vv ) Case No.:
)
OUTBACK OF LA PLATA, INC., )
)
Defendant. )
)

 

DEFENDANTS’ ANSWER AND GROUNDS OF DEFENSE

COMES NOW, Defendants, Outback Steakhouse of Florida, LLC, incorrectly named
as “Outback of La Plata, Inc.,” (hereinafter “Defendant”), by and through their attorneys,
BONNER KIERNAN TREBACH & CROCIATA, LLP, and in response to the enumerated
paragraphs in the Complaint filed by Plaintiffs herein state as follows:

COMPLAINT

1, Defendant is without information sufficient to admit or deny the allegations
contained in Paragraph 1 of the Complaint and therefore denies same.

2. Defendant denies the allegations contained in Paragraph 2 of the Compliant
and affirmatively states that the owner of the restaurant identified in the Complaint is Outback
Steakhouse of Florida, LLC.

3. Defendant denies the allegations contained in Paragraph 3 of the Compliant
based on the removal via diversity jurisdiction.

4, Defendant denies the allegations contained in Paragraph 4 of the Compliant

based on the removal via diversity jurisdiction.
Case 1:19-cv-01554 Document 2 Filed 05/28/19 Page 2 of 5

5. Defendant admits the allegations contained in Paragraph 5 of the Complaint.

6. Defendant is without information sufficient to admit or deny the allegations
contained in Paragraph 6 of the Complaint and therefore denies same.

7. Defendant is without information sufficient to admit or deny the allegations
contained in Paragraph 7 of the Complaint and therefore denies same.

8. Defendant is without information sufficient to admit or deny the allegations
contained in Paragraph 8 of the Complaint and therefore denies same.

9. Defendant denies the allegations contained in Paragraph 9 of the Complaint.

10. Defendant denies the allegations contained in Paragraph 10 of the Complaint.

11. Defendant denies the allegations contained in Paragraph 11 of the Complaint
and demands strict proof of all damages claimed.

12. Defendant denies the allegations contained in Paragraph 12 of the Complaint
and demands strict proof of all damages claimed.

13. Any allegation not affirmatively admitted is denied.

AFFIRMATIVE DEFENSES

Defendant, by and through counsel BONNER KIERNAN TREBACH &

CROCIATA, LLP, plead the following affirmative defenses to Plaintiffs’ Complaint:
FIRST AFFIRMATIVE DEFENSE
The Complaint fails to state a cause of action upon which relief may be granted.
SECOND AFFIRMATIVE DEFENSE
Plaintiffs’ claims are barred or diminished by her own sole or contributory negligence,

which negligence was the proximate cause of all or part of her injuries and damages.
Case 1:19-cv-01554 Document 2 Filed 05/28/19 Page 3 of 5

THIRD AFFIRMATIVE DEFENSE
Plaintiff failed to take due and appropriate care in the mitigation of her alleged injuries
and damages and her recovery from Defendant is therefore barred in whole or in part.
FOURTH AFFIRMATIVE DEFENSE
Plaintiffs alleged injuries and damages were directly and proximately caused by her
own acts and conduct which intervened between Defendant’s acts and conduct and Plaintiff's
alleged damages thereby barring Plaintiff from any recovery from Defendant.
FIFTH AFFIRMATIVE DEFENSE
Plaintiff's alleged injuries and damages were proximately caused by act(s) of
commission or omission of third parties over which Defendant exercised no control or right to
control, which act(s) intervened between Defendant’s acts and Plaintiffs alleged damages,
thereby barring Plaintiff from any recovery from Defendant.
SIXTH AFFIRMATIVE DEFENSE
Some or all of Plaintiff's claimed injuries and damages were attributable to causes
other than the incident complained of and must therefore be apportioned to such other causes
accordingly.
SEVENTH AFFIRMATIVE DEFENSE
Plaintiff's recovery of all or part of her alleged damages is barred by the applicable
statute of limitations.
EIGHTH AFFIRMATIVE DEFENSE
Plaintiff's alleged injuries and damages are not related to the events alleged in the

Complaint.
Case 1:19-cv-01554 Document 2 Filed 05/28/19 Page 4of5

NINTH AFFIRMATIVE DEFENSE
To the extent that Plaintiff claims that a dangerous condition existed on the premises,
Defendant had no notice thereof.
TENTH AFFIRMATIVE DEFENSE
To the extent that Plaintiff claims that a dangerous condition existed on the premises,
said condition was open and obvious to the Plaintiff.
Defendant reserves the right to assert other affirmative defenses as discovery in this as
discloses a basis therefore.
Defendant demands a trial by jury.
WHEREFORE, Defendant respectfully request that the Court enter judgment in its
favor, that the Complaint against it be dismissed with prejudice, and that the Defendant
recover from Plaintiff its costs of this action and such other and further relief as the Court may

deem just and proper.

Date: May 28, 2019 BONNER KIERNAN TREBACH & CROCIATA, LLP

/S/ Heather S. Deane

 

Heather S. Deane, Esquire

Bonner Kiernan Trebach & Crociata, LLP

1233 20" Street, N.W., Suite 800

Washington, DC 20036

Telephone (202) 712-7000

Facsimile (202) 712-7100

hdeane@bonnerkiernan.com

Counsel for Defendant Outback Steakhouse of Florida, L.L.C.
Case 1:19-cv-01554 Document 2 Filed 05/28/19 Page 5of5

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a copy of the foregoing Answer was emailed and mailed,
postage prepaid on this 28th day of May, 2019, to:

Scott A. Bowling, Esquire
Chapman & Bowling, LLC

P.O. Box 610

LaPlata, Maryland 20646

(301) 934-9969
abowling@chapmanbowling.com
Counsel for Plaintiff

 

Heather S. Deane

Bonner Kiernan Trebach & Crociata, LLP

1233 20" Street, N.W., Suite 800

Washington, DC 20036

Telephone (202) 712-7000

Facsimile (202) 712-7100
hdeane@bonnerkiernan.com

Counsel for Defendant Outback Steakhouse of Florida,
L.L.C.
